                                Case 3:18-cv-00435-JLS-MSB Document 52-1 Filed 02/14/19 PageID.1050 Page 1 of 1


                                                                         PROOF OF SERVICE
                                1
                                            I am a resident of the State of California, over the age of eighteen years, and not a party
                                2   to the within action. My business address is Kazerouni Law Group, APC, 245 Fischer Avenue,
                                3   Unit D1, Costa Mesa, CA 92626. On February 14, 2019, I served the within document(s):

                                4      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

                                5         £        E-MAIL - by transmitting via e-mail the document(s) listed above to the e-mail
                                                   address(es) listed below on this date before 11:59 p.m.
                                6
                                          £        MAIL - by placing the document(s) listed above in a sealed envelope with postage
                                7                  thereon fully prepaid, in the United States mail at Costa Mesa, California
                                                   addressed as set forth below.
                                8
                                          £        PERSONAL SERVICE - by personally delivering the document(s) listed above to
                                9                  the person(s) at the address(es) set forth below.
                                          £        OVERNIGHT COURIER - by placing the document(s) listed above in a sealed
                               10
                                                   envelope with shipping prepaid, and depositing in a collection box for next day
                               11                  delivery to the person(s) at the address(es) set forth below via.

                               12         S        CM/ECF - by transmitting electronically the document(s) listed above to the
                                                   electronic case filing system on this date before 11:59 p.m. The Court’s CM/ECF
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                  system sends an e-mail notification of the filing to the parties and counsel of record
    COSTA MESA, CA 92626




                                                   who are registered with the Court’s CM/ECF system.
                               14
                               15           I am readily familiar with the firm's practice of collection and processing correspondence
                                    for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that same
                               16   day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                               17   motion of the party served, service is presumed invalid if postal cancellation date or postage meter
                                    date is more than one day after date of deposit for mailing in affidavit.
                               18
                                             I declare under penalty of perjury under the laws of the State of California that the above
                               19   is true and correct. Executed on February 14, 2019, at Costa Mesa, California.
                               20
                               21                                                                        ___/s/ Abbas Kazerounian___
                                                                                                                 ABBAS KAZEROUNIAN
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                    Case # 18-cv-435 JLS (MSB)                                       Rutherford, et al. v. Evans Hotels, LLC
                                                                           PROOF OF SERVICE
